Citation Nr: 9907818	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-42 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to the exclusion of unreimbursed medical expenses 
for the year 1995 from countable income for that year, for 
the purposes of determining VA improved disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1952 to March 
1952, and from October 1954 to July 1956.  This appeal arises 
from a June 1996 determination of the Department of Veterans 
Affairs (VA), San Juan, Puerto Rico, regional office (RO).


REMAND

Under applicable criteria, the VA shall pay to each veteran 
who served 90 days or more during a period of war, (as the 
veteran did in this case), and is permanently and totally 
disabled from non-service connected disability, pension at a 
prescribed rate.  38 U.S.C.A. § 1521 (West 1991).  The rate 
at which pension is paid, however, is reduced by the amount 
of the veteran's countable annual income.  Id.  Exclusions 
from that countable income may include unreimbursed medical 
expenses to the extent that they are in excess of 5 percent 
of the applicable maximum annual pension rate.  38 C.F.R. § 
3.272(g)(1) (1998).  

In an October 1995 rating decision, the veteran was found to 
be permanently and totally disabled, as of December 1993, by 
reason of his non-service connected disabilities.

VA Forms 21-8416, Medical Expense Report, concerning 1995 
medical expenses, were received by the RO in January, May and 
June 1996.  These forms indicated that the veteran had paid 
$4,850.00 for medicine, doctor's fees and eyeglasses.  The 
RO, by letter dated in June 1996, informed the veteran that 
his claim was being denied since he did not include the 
specific dates on which he allegedly paid his medical 
expenses.  The veteran has submitted a notice of disagreement 
and substantive appeal on which he has argued that his 
original Forms 21-8416 were properly completed, but that he 
would send receipts supporting his claim.  Such receipts have 
not been received by VA.

The Board is of the opinion that the RO should contact the 
veteran and request specific information as to the names and 
addresses of all medical care providers and/or pharmacies to 
whom he claims to have paid medical expenses during the 
calendar year 1995.  The veteran should be requested to 
provide any supporting receipts or records of treatment for 
the claimed expenses.  If the veteran is unable or unwilling 
to obtain such supporting documents, he should provide 
appropriate releases, and the RO should request copies of 
receipts and treatment records from the medical care 
providers and pharmacies.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

The RO must contact the veteran and 
request specific information as to the 
names and addresses of all medical care 
providers and/or pharmacies to whom he 
claims to have paid medical expenses 
during the calendar year 1995 (those 
claimed on the VA Form 21-8416 submitted 
in January, May and June 1996).  The 
veteran should be requested to provide 
any supporting receipts or records of 
treatment for the claimed expenses.  If 
the veteran is unable or unwilling to 
obtain such supporting documents, he 
should provide any appropriate releases, 
and the RO should request copies of 
receipts and treatment records directly 
from the medical care providers and 
pharmacies listed by the veteran.  

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained.  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


